Citation Nr: 1526812	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2015, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims folder. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The credible evidence establishes that the Veteran's left shoulder osteoarthritis had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for chronic left shoulder osteoarthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision as it relates to the grant of entitlement to service connection, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran contends that he injured his left shoulder during service.  Specifically, he maintains that he was boarding a ship to his duty assignment in Germany when the person in line behind him dropped a duffel bag, which hit him in the knees and caused him to fall down a flight of stairs.  The Veteran reportedly dislocated his left shoulder as a result of this fall.  He asserts that he has, since that time, experienced occasional left shoulder pain and dislocations.  The Veteran contends that he saw his family doctor shortly after being discharged, but that those records are not available.  He reportedly self-treated his left shoulder for many years until the pain became so bad that he sought medical attention in 2005.  The Board notes that the Veteran's military occupational specialty (MOS) was medic.

Service personnel records establish that the Veteran left New York on December 11, 1957 and arrived in Germany on December 19, 1957.

Service treatment records contain a May 1958 X-ray report of the right shoulder.  The radiologist wrote: "Negative - why was this X-ray taken?"  A March 1959 separation examination contains a normal clinical evaluation of the extremities.  The Veteran denied a painful or trick shoulder on the accompanying medical history report.

A January 2005 private treatment record indicates that the Veteran reported  a history of left shoulder pain ever since dislocating it in a fall onboard a ship in service.  An MRI revealed biceps tendon subluxation, tendon tear, bone defect and subcortical degeneration, and acromioclavicular joint disease.

A September 2011 VA treatment record contains a diagnosis of osteoarthritis.

During the May 2015 hearing, the Veteran testified that the ship's doctor "put [him] on quarters" for the duration of the trip to Germany.  Hearing Transcript at 3.  He stated that upon arriving in Germany, he reported to the hospital annex and was "taken off of quarters."  Id. at. 5.  When questioned about the in-service right shoulder X-ray, the Veteran raised the possibility that the technician "annotated the wrong shoulder."  He explained that he had denied any medical problems upon being discharged because he did not want a medical discharge.  He explained that the left shoulder pain progressed as time went on, and that it would occasionally come out of the socket.

The Veteran's sister submitted a lay statement wherein she described watching her parents help the Veteran put his left arm back in the socket after he returned home from service.

Based on a review of the evidence, the Board finds the Veteran's account of his injury credible.  In addition, left shoulder osteoarthritis has been diagnosed.  The Veteran has testified that he has experienced intermittent left shoulder pain and dislocations since service.  The Veteran and his sister are competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The evidence supports a finding of a nexus between the Veteran's in-service left shoulder injury and his left shoulder osteoarthritis.  The Veteran is credible regarding his reports of left shoulder pain beginning in service and continuing since that time.  There is nothing in the record to indicate that the Veteran's assertions are not credible.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Walker, supra; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, in-service injury to the Veteran's left shoulder is established.  He has provided a credible report that his left shoulder pain and dislocations continued after service.  The Board concludes that the Veteran's reports are sufficient to establish a positive nexus.  

Accordingly, in considering the in-service left shoulder injury, the competent and credible lay statements of record, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that he has left shoulder osteoarthritis that was incurred in service.  The evidence is in favor of the grant of service connection for a left shoulder disability.  Service connection for a left shoulder disability is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2014).   


ORDER

Service connection for left shoulder osteoarthritis is allowed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


